Citation Nr: 1700009	
Decision Date: 01/03/17    Archive Date: 01/13/17

DOCKET NO.  13-12 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent disabling for posttraumatic stress disorder (PTSD), panic disorder with agoraphobia, and alcohol abuse in partial remission. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected PTSD prior to June 1, 2012.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1969 to February 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  The Veteran filed a notice of disagreement (NOD) in July 2010 and was provided with a statement of the case (SOC) in April 2013.  The Veteran perfected his appeal with an April 2013 VA Form 9. 

During the pendency of this appeal, in an April 2013 rating decision, the RO assigned a temporary 100 percent rating effective April 19, 2012, to June 1, 2012, because of hospitalization over 21 days.  In a February 2015 rating decision, the RO increased the Veteran's disability rating to a 70 percent schedular rating for PTSD effective December 15, 2012.  The Board notes that a 100 percent rating is still possible for the appeal period prior to April 19, 2012, and beginning June 1, 2012.  Therefore, this increase does not constitute a full grant of all benefits possible and the claim is still before the Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board notes that the Veteran's claim for a TDIU was granted in a September 2015 rating decision, effective June 1, 2012.  However, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that, when entitlement to TDIU is raised during the adjudicatory process of the underlying disability for an initial or increased rating, it is part of the claim for benefits for that underlying disability.  Id.  In this function, the Board may infer a claim for TDIU due exclusively to the service-connected (PTSD), panic disorder with agoraphobia, and alcohol abuse in partial remission, as this is the underlying disability at issue in this appeal.  Therefore, the claim for a TDIU prior to June 1, 2012, is properly before the Board. 

The Board notes that in December 2016, the Veteran submitted additional evidence after the issuance of the most recent supplemental statement of the case (SSOC) in October 2015.  Further, the claims file reflects that the Veteran has provided no waiver of Agency of Original Jurisdiction (AOJ) consideration.  However, in this regard it should be noted that section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154, which amends 38 U.S.C. § 7105 by adding new paragraph (e), has addressed new procedures for claims in which new evidence was received after the last SSOC without a waiver of AOJ consideration.  Under that provision, if new evidence is submitted with or after a Substantive Appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration.  Therefore, such claims should not be remanded solely for consideration of such new evidence without a request from the Veteran.  The Board notes that, as the Veteran's appeal was perfected in April 2013, no waiver for this evidence is necessary.

This case was processed using VBMS.  A review of the Veteran's Virtual VA claims file reveals VA treatment records dated December 2009 to February 2014.


FINDINGS OF FACT

1.  The Veteran's PTSD, panic disorder with agoraphobia, and alcohol abuse in partial remission resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as depressed mood, chronic sleep impairment, difficulty in establishing and maintaining effective work and social relationships, near continuous panic affecting the ability to function independently, appropriately, and effectively, isolation, avoidance, nightmares, exaggerated startle response, loss of interest, and GAF scores ranging from 40 to 65.

2.  Prior to June 1, 2012, the Veteran's service-connected PTSD did not render him incapable of securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for establishing a rating in excess of 70 percent for PTSD, panic disorder with agoraphobia, and alcohol abuse in partial remission have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.3, 4.7, 4.126, 4.130, Part 4, Diagnostic Code 9411 (2016).

2.  The criteria for a TDIU rating have not been met, prior to June 1, 2012.  38 U.S.C.A. §§ 1155, 5110(a), (b)(2) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159 (b) (2016).  The Veteran's claim for a higher initial rating for his PTSD, panic disorder with agoraphobia, and alcohol abuse in partial remission arise from disagreement with the initial evaluation that was assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  Here, the Veteran's post-service VA treatment records and Vet Center records have been associated with the claims folder.  The Board notes that neither the Veteran nor his representative has identified any records that are outstanding. 

During the appeal period, the Veteran was provided with VA examinations in March 2010 and February 2015 as well as addendum opinion in August 2015.  The Board finds that, when taken together, the examination reports are adequate for rating purposes because the examiners conducted clinical evaluations, interviewed the Veteran, and described the Veteran's PTSD, panic disorder with agoraphobia, and alcohol abuse in partial remission in sufficient detail so that the Board's evaluation is an informed determination.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  PTSD

Governing Rules and Regulations

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § Part 4 (2016).  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity. 

The veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is a question as to which of two ratings to apply, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016). 

The Veteran's PTSD, panic disorder with agoraphobia, and alcohol abuse in partial remission are evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).  Under the General Rating Formula For Mental Disorders, to include PTSD, a 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent evaluation is assignable where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); and disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126 (a).  Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (b).  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2016).

The symptoms associated with the psychiatric rating criteria are not intended to constitute exhaustive lists, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002).  Thus, the Board will consider whether "the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, "and, if so, the "equivalent rating will be assigned."  Id.  In Vazquez-Claudio v. Shinseki, the Federal Circuit held that a Veteran may only qualify for a given disability rating "by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  713 F.3d 112, 117 (Fed. Cir. 2013) ("Reading [38 C.F.R. §§ 4.126 and 4.130] together, it is evident that the 'frequency, severity, and duration' of a Veteran's symptoms must play an important role in determining his disability level.").

It should be noted that prior to August 4, 2014, VA's Rating Schedule that addresses service connected psychiatric disabilities was based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "DSM-IV").  38 C.F.R. § 4.130.  Like this case, diagnoses many times included an Axis V diagnosis, or a Global Assessment of Functioning ("GAF") score (explained in more detail below).  The DSM was recently updated with a 5th Edition ("DSM-V"), and VA issued an interim final rule amending certain provisions in the regulations to reflect this update, including the Schedule for Rating Disabilities.  70 Fed. Reg. 45093 ((Aug. 4, 2014).  This updated medical text recommends that GAF scores be dropped due to their "conceptual lack of clarity."  See DSM-V, at 16.  However, since the Veteran's PTSD claim was originally certified to the Board prior to the adoption of the DSM-V, the DMS-IV criteria will be utilized in the analysis set forth below.

With regard to GAF scores, the GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  Carpenter v. Brown, 8 Vet. App. 240 (1995).  Pertinent to this case, GAF scores ranging from 61 to 70 indicate that a veteran has some mild psychiatric symptoms (e.g., depressed mood and mild insomnia) or experiences some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household); however, the veteran is found to generally be functioning pretty well and has some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social or occupational functioning (e.g., few friends, conflicts with peers and co-workers).  GAF scores of 41 to 50 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social or occupational functioning (e.g., no friends, unable to keep a job).  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2016). 

Background

The Board has reviewed all of the evidence in the Veteran's claims file, including his VA treatment records, Vet Center records, VA examination reports, and statements submitted in support of his claims.  In this regard, the Board notes that, although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, all of the extensive evidence of record.  Indeed, it has been held that while the Board must review the entire record, it need not discuss each piece of evidence in rendering a decision.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007); Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board's analysis will focus specifically on the evidence that is needed to substantiate the Veteran's claim of a higher initial disability rating for his PTSD, panic disorder with agoraphobia, and alcohol abuse in partial remission.

Vet Center and VA treatment records dated through January 2010 show that the Veteran was repeatedly noted as alert and oriented to person, time, and place.  Further, the Veteran repeatedly denied suicidal or homicidal ideations.  The Veteran did report one instance in 1975 when he attempted to cut his wrists, but he noted that he did not break the skin and while he acknowledged passive thoughts of death he had no intent or plan.  The Veteran further reported nightmares and intrusive thoughts and feelings of horror, depression, sad moods, crying and poor sleep.  Vet Center records from December 2009 note that the Veteran was appropriate and willing to participate in therapy. 

A mental status examination conducted in December 2009 noted that the Veteran was dressed casually, his demeanor was pleasant, his mood full range and his affect was euthymic.  The examiner found that the Veteran made good eye contact throughout the interview and that his thought process was logical and overall goal oriented.  The Veteran's speech process was of normal rate, volume and rhythm.  The Veteran reported no suicidal, homicidal, or assaultive ideation, intent or plan.  The examiner found no psychotic symptoms or cognitive deficits.  The Veteran's memory, judgment and insight were good.  The examiner assigned a GAF score of 60.

A January 2010 report from the Veteran's treating psychiatrist, Dr. M.M, reflected the Veteran's reports of bouts of depression, poor sleep, nightmares, intrusive thoughts, lacking energy, agitation, anger and irritability.  Further, Dr. M.M. reported that the Veteran described poor memory and concentration as well as extreme anxiousness and agoraphobia prone to panic attacks, as well as hypervigilance and exaggerated startle response.  Dr. M.M. noted that upon the Veteran's return from the military he was married but that the marriage only lasted five years.  The Veteran remarried and at the time of Dr. M.M.'s report, had been married for 16 years and reported a good relationship with his wife.  The Veteran has three biological children with whom he had essentially no contact.  The Veteran had a relationship with his brother and sister and they would occasionally talk on the phone, but the Veteran reported that he did not have a close relationship with his mother.  The Veteran reported that he worked on a ranch and then in a lumber mill.  He held numerous jobs over the years and had some difficulty getting along with coworkers and supervisors.  Most recently, the Veteran worked as a truck driver but he suffered a transient ischemic attack and was forced to retire in approximately  2007.  The Veteran reported no hobbies or leisurely pursuits and noted that "all I do is sit around."

Upon mental status examination, Dr. M.M. reported that the Veteran was very pleasant and cooperative, his speech was tremulous at times.  He exhibited some word finding difficulties.  The Veteran's affect was extremely anxious and his mood dysphoric.  The examiner noted that the Veteran became so anxious during sessions that he would sweat through his shirt.  The Veteran was oriented to person, place, time and situation and was able to recall three of three simple items after a short delay.  The Veteran was unable to correctly accomplish serial events but he could "spell the word 'world' backwards."  The Veteran provided a fair interpretation to a simple proverb and his thought process was logical and linear with no evidence of a thought disorder.  His judgment was good but his insight limited.  Dr. M.M. opined that the Veteran was an extremely anxious individual who was markedly symptomatic with PTSD and assigned a GAF score of 42. 

The Veteran underwent a VA mental health examination in March 2010.  The Veteran reported that he was married and medically retired.  The Veteran reported that in the past he had drank heavily but managed to stop.  The Veteran denied any difficulty in his relationship with his wife but noted difficulty sleeping, occasional nightmares and flashbacks and feelings of depression, anxiety, hypervigilance and being withdrawn.  The Veteran reported being very isolated and noted that after his medically forced retirement, he "stays home most of the time."  

During the mental status examination the Veteran appeared his age, was dressed neatly and was appropriate.  He had a friendly manner without any evidence of agitation or restlessness.  He was able to give chronological events of the past and present without any error, he did simple mathematics correctly.  The Veteran reported that he was depressed, tense and anxious.  He denied any suicidal intent or ideation and no hopelessness or helplessness.  The Veteran's thoughts were coherent and relevant and were not tangential; neither pressured nor showed any anhedonia.  The examiner found no evidence or indication of self-injurious behavior or thinking.  The Veteran demonstrated fair insight into his situation.  The examiner found no evidence of delusions or hallucinations and assigned a GAF score of 55.  The examiner concluded that the Veteran's PTSD had a mild to moderate effect in his life a few years after his military discharge but that it did "not show any significant correlation or effect on his current situation except for social isolation."

VA treatment records from March 2010 through March 2012 reflect that the Veteran was alert and oriented to person, place and time as well as with his own abilities.  Mental status examinations from April, July, August, November and December 2010 as well February, July and October 2011, and February 2012 reflected that the Veteran was neatly dressed, cooperative, appropriate, and calm.  He had a friendly manner without any evidence of agitation or restlessness.  He was able to give chronological events of the past and present without any error.  He did simple mathematics correctly.  His speech was clear and coherent, his mood generally depressed and his affect appropriate.  He stated that he was depressed, tense, and anxious.  He denied any current suicidal ideation or intention.  He reported no hopelessness or helplessness.  His thoughts were not tangential; they were coherent and relevant to the subject.  There was no indication of self-injurious thinking or behavior.  He seemed to have fair insight into his situation and physical limitations.  His thoughts were not pressured and did not show any anhedonia.  They were systematic and there was no evidence of delusions or hallucinations.  He showed no signs of memory deficits or impairment and his judgment was good.  The Veteran was assigned a GAF score of 55 in April 2010, scores of 60 in July 2010, November 2010, July 2011, and October 2011, and a GAF score of 62 in February 2012.  

From April 19, 2012, through May 31, 2012, the Veteran as hospitalized for a voluntary residential PTSD treatment program.  Upon admission, the Veteran reported that his primary symptoms were poor sleep with nightmares, anxiety, isolation and depression.  An April 2012 examination revealed that the Veteran made good eye contact and that his affect was restricted.  He had a dysphoric mood and his speech was normal in rate and volume.  He was appropriately groomed and casually dressed.  There was no evidence of delusions, hallucinations or paranoia.  The Veteran's memory and cognition were intact and his attention and concentration were adequate.  The Veteran's insight and judgment were fair.  The Veteran was assigned a GAF score of 40.  At the Veteran's discharge in May 2012 a note reflected that the Veteran was found not to be a suicide risk and that he was alert and oriented with a bright affect, euthymic mood, coherent speech and good eye contact.  The Veteran denied any suicidal or homicidal thoughts and was future oriented and looked forward to his return home.

VA treatment records dated June 2012 through February 2015 reflect that the Veteran was alert and oriented to person, place and time.  Further mental status examinations dated June and October 2012, March, April, May, July, August, October and December 2013, as well as February and March 2014 reflect that the Veteran was casually dressed, alert, calm and passive.  That his speech was clear and that he spoke in a low tone of voice.  His mood and affect ranged from depressed and constricted to euthymic and bright.  He exhibited no suicidal, homicidal or assaultive ideations or plans.  Further the Veteran's thought process was clear.  The examiners found no evidence of psychotic symptoms or thoughts, cognitive deficits or impairments, or any hallucinations or delusions.  The Veteran's insight and judgment were found to be good.  The Veteran was assigned a GAF score of 60 in October 2012, a score of 65 in March 2013, and a score of 63 in July and December 2013. 

A March 2014 VA treatment note reflects that the Veteran was assigned a GAF score of 45, however no explanation for the low score was provided.  The examiner noted that the Veteran was alert and oriented.  He was pleasant and cooperative.  The Veteran was well dressed and groomed.  His eye contact, hygiene, mood and affect were good.  His thought process and content were logical and sequential and his speech was normal in rate and rhythm and was goal directed.  The examiner found no evidence of delusions or hallucinations.  The examiner noted that the Veteran's cognitive functioning was within normal limits as was his psychomotor activity.  The examiner determined that the Veteran's judgment and insight were good.  The Veteran denied any suicidal or homicidal thoughts or plans.  In addition in a July 2014 VA treatment note the Veteran reported that he was doing well and that his mood was "good overall."  He indicated that he was happier in his living situation and that he had adopted a dog which he looked forward to walking and that he had friends where he was living and enjoyed visiting with his family.  The Veteran denied any depressed mood, anhedonia, or hopelessness.  He did report difficulty sleeping.  The examiner found no manic or psychotic symptoms and reported that the Veteran was future oriented. 

A February 2015 VA disability benefits questionnaire (DBQ) reflects that the Veteran was diagnosed with PTSD, ADHD, panic disorder with agoraphobia and alcohol abuse in remission.  The examiner noted that the Veteran's PTSD caused flashbacks, nightmares, intrusive thoughts, hypertension, anger issues, exaggerated startle response, and anxiety in groups.  Further the examiner found that the Veteran's ADHD caused problems with impulsiveness, restlessness, and learning from mistakes, and that his panic disorder with agoraphobia caused problems with leaving the house, and relating to people.  The examiner found that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The Veteran reported that he worked in a mill and several other places after his discharge from the Navy but that he had issues with crowds and problems staying in one place.  Further the Veteran reported he had trouble with employers and became a truck driver.  The Veteran reported that he worked for approximately 30 years as a truck driver and enjoyed that he did not have to deal with people.  The Veteran was forced to medically retire after he suffered a transient ischemic attack and his license was removed.  The Veteran reported that he last worked in 2010.  The Veteran reported that he had been married several times, and has children from whom he is estranged.  He reported that he had problems with emotional connections, anger, exaggerated startle response, anxiety, and that he did not like to leave his house.  The Veteran further reported memory, planning and concentration problems as well as issues with motivation and mood.  The Veteran noted that he had a dog that was very therapeutic. 

Upon examination, the examiner found that the Veteran was cooperative and made good eye contact.  However, he also found that the Veteran suffered from a depressed mood, anxiety and suspiciousness.  Further, the Veteran reported panic attacks more than once a week and near continuous depression affecting his ability to function independently, chronic sleep impairment and impairment of short and long term memory.  The examiner found flattened affect, impaired judgment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, inability to establish and maintain effective relationships, neglect of personal appearance and hygiene, intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene and disorientation to time and place.  The examiner found that the Veteran was functionally impaired due to the effects of his mental disorder and was no longer working because of his stroke and PTSD issues.  

An August 2015 addendum opinion reflects the examiner's determination that the Veteran has an occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The examiner expanded and provided the rationale that the Veteran would likely have difficulty establishing and maintaining effective work and social relationships as well as difficulty adapting to stressful circumstances.  

VA treatment records dated March 2013 through October 2015 reflect that the Veteran was alert and oriented to person, place and time.  Further mental status examinations conducted in March, May and October 2015 reflect that the Veteran was well groomed and cooperative.  He was calm with no abnormal movements.  His speech was normal and fluent with no pressure.  His mood was euthymic and his affect was full and appropriate.  The Veteran's memory was intact.  His thought process was goal oriented and logical.  The Veteran denied any suicidal, homicidal or assaultive ideations.  Further the examiners found no evidence of delusions, hallucinations, paranoia, or obsessional or ritualistic behavior.  The Veteran's intellect was average and his insight and judgment were good.  A May 2015 VA treatment note reflects that the Veteran reported that he thought he was "doing good.  The medication helps me a lot."  

Throughout the appeal, lay statements have been submitted in support of the Veteran's claim.  In March 2010 the Veteran's wife noted that the Veteran had trouble sleeping and had a hard time discussing his experiences while in the Navy.  Further the Veteran's wife noted that the Veteran would become very defensive and disconnected whenever talking about his past, and had trouble concentrating.  She reported that the Veteran was angry and suffered from nightmares, and that while he went to therapy and took medication, he still had problems with depression.

Analysis

Having considered all the evidence of record and the applicable law, the Board finds that an initial rating in excess of 70 percent is not warranted. 

Throughout the appeal period, specifically prior to April 19, 2012, and beginning June 1, 2012, the Veteran's PTSD, panic disorder with agoraphobia, and alcohol abuse in partial remission resulted in occupational and social impairment with deficiencies in most areas, such as work, school, facility relations, judgment, thinking, or mood, due to such symptoms as depressed mood, chronic sleep impairment, difficulty in establishing and maintaining effective work and social relationships, near continuous panic affecting the ability to function independently, appropriately, and effectively, isolation, avoidance, nightmares, exaggerated startle response, and loss of interest. 

The Board finds that the evidence of record is against a finding that the Veteran's symptoms during these periods warrant a 100 percent rating.  In Vazquez-Claudio, the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Otherwise, "a veteran whose symptoms correspond exactly to a 30 percent disability could attain a 70 percent rating simply by demonstrating that those symptoms have adversely impacted his work, school, family relations, judgment, thinking, and mood.  This interpretation runs contrary to the regulation's plain language."  Id. at 116.  Here, the Veteran's symptoms do not reflect the severity, frequency, and duration of the symptoms associated with a 100 percent rating.  

During the appeal period the Veteran's PTSD, panic disorder with agoraphobia, and alcohol abuse in partial remission were not manifested by such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); and disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Instead, the Veteran's thought process and thought content were repeatedly noted as coherent and clear and he showed no impairment of thought process or communication.  He had no delusions or hallucinations.  He denied suicidal ideation, violence, and assaultiveness.  He was repeatedly noted as oriented and his memory was noted as intact with no memory loss or impairment.  Additionally, he was able to maintain his personal hygiene; had no obsessive or ritualistic behavior, and his rate and flow of speech were normal.  In regards to his judgment he understood the outcome of his behavior and in regards to his insight he understood he has a problem.  Furthermore, the Veteran reported being in contact with his brother and sister.  The Board finds that based on these symptoms, the currently assigned 70 percent rating is most appropriate. 

The Board notes the observations of the February 2015 VA examiner.  Specifically the findings that the Veteran suffered near continuous depression affecting his ability to function independently, short and long term memory impairment, impairment of judgment, disturbances of mood and motivation, difficulty establishing and maintaining relationships, difficulty in adapting to stressful situations, neglect of personal appearance and hygiene and intermittent inability to perform activities of daily living including maintenance of personal hygiene and disorientation to time and place.  However, the Board finds that these observations do not rise to the level and frequency required of a 100 percent rating, and the examiner did not find that the Veteran suffered from total occupational and social impairment.  Further, the Board finds that these observations are not in keeping with the remainder of the record, and that treatment notes from March, May and October 2015 reflect that the Veteran was well groomed and cooperative, his speech was normal and fluent with no pressure.  That the Veteran was calm and his mood was euthymic and his affect full and appropriate.  The examiners found that the Veteran's memory was intact that his thought process was goal oriented and logical; that he was not suicidal or homicidal and suffered no delusions or hallucinations.  Finally the examiners noted that he Veteran's insight and judgment were good and the Veteran indicated that he was doing well.  

The Board also notes the assigned GAF scores range from 40 to 65.  While the GAF scores are not determinative by themselves, the Board finds that taken together with the other evidence of record, the type, frequency, and severity of the Veteran's symptoms reflect a level of impairment that most closely approximates a 70 percent disability rating.  The Board further notes that the Veteran's lowest GAF score, 40, was assigned while the Veteran was participating in a residential treatment program and is already in receipt of a temporary 100 percent rating for that period.  Further, the Board notes the GAF scores of 42 assigned in January 2010 and 45 assigned in March 2014.  However, the Board finds that these scores are outliers and not in keeping with the remainder of the Veteran's medical record and notes that in December 2009 the Veteran was assigned a GAF score of 60 and in March 2010 he was assigned a GAF score of 55.  Further, the examiner who provided the March 2014 GAF score, provided no explanation for the uncharacteristically low score.

The Board recognizes that the Veteran believes he is entitled to a higher rating.  However, the Veteran's competent and credible lay evidence regarding his symptoms is outweighed by the competent and credible medical evidence that evaluates the true extent of impairment due to PTSD based on objective data coupled with the lay complaints.  In this regard, the Board notes that the VA examiners and treating medical professionals have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of impairment of the Veteran's service connected condition.

The preponderance of the most probative evidence is against the assignment of a higher rating for the Veteran's service-connected PTSD, panic disorder with agoraphobia, and alcohol abuse in partial remission.  The findings needed for a higher evaluation were not demonstrated.  Since the preponderance of the evidence is against an allowance of an evaluation in excess of 70 percent for the service-connected PTSD, panic disorder with agoraphobia, and alcohol abuse in partial remission, the benefit-of-the-doubt doctrine is inapplicable.  38 U.S.C.A. § 5107 (b).  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

In light of the holding of the Court in Hart, the Board has considered whether the Veteran is entitled to "staged" ratings for his psychiatric condition.  As reflected in the decision above, the Board has not found any additional variation in his symptomatology or clinical findings that would warrant the assignment of any other staged rating for his condition.  Based upon the record, the Board finds that at no time during the claim/appellate period has the Veteran's condition been more disabling than as currently rated.  

III.  TDIU

The Veteran contends that he was unemployable due to his service-connected PTSD prior to June 1, 2012. 

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a). 

Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at whether a TDIU rating is warranted, but the Veteran's age or the impairment caused by nonservice-connected disabilities may not be considered in such a determination.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).

Here, the Veteran has the following service connected disabilities: PTSD, panic disorder with agoraphobia, and alcohol abuse in partial remission, rated as 70 percent disabling effective December 15, 2009, with a temporary 100 percent rating from April 19, 2012 to June 1, 2012; diabetes mellitus, type II, rated as 20 percent disabling from December 17, 2013; tinnitus, rated as 10 percent disabling from August 25, 2003; and right ear hearing loss rated as noncompensable from August 25, 2003.  As such, the Veteran has met the schedular criteria for the entire appeal period.  In addition, the Veteran was granted a TDIU effective June 1, 2012.  Therefore, the Veteran's claim turns on whether his service-connected PTSD rendered him unemployable prior to June 1, 2012. 

In this regards, the evidence of record shows that the Veteran worked many different jobs over the years.  After discharge from the military he worked on a ranch, a couple mills and ultimately became a truck driver.  The Veteran reported that he worked as a truck driver for approximately 30 years.  VA treatment records reflect that the Veteran retired due to a stroke in approximately 2007.  

The January 2010 report from the Veteran's treating psychiatrist, Dr. M.M. notes that the Veteran reported working at least 20 jobs since his discharge from the Navy.  He worked on a ranch and subsequently a lumber mill.  The Veteran reported difficulty getting along with coworkers and supervisors, and that he found himself restless and needing to move on which made it difficult to maintain employment.  He reported that he began working as a truck driver and found that he was able to better cope working alone.  Dr. M.M. noted that approximately 2.5 years prior that the Veteran had suffered from a transient ischemic attack and was forced to retire.  The Veteran reported that he was not enjoying his retirement and had no hobbies or leisurely pursuits.  He reported that his wife worked and he did all the cleaning, cooking and shopping as well as took care of the yard. 

At the March 2010 VA PTSD examination, the Veteran reported that he was medically retired and that he "stays home most of the time."  The Veteran reported that his wife worked but that he kept busy and active through the day "in dealing with the household issues, taking care of the yard, and cooking."  Further the Veteran reported no difficulty in driving.  The examiner found that the Veteran showed "signs and symptoms in the past that were suggestive of PTSD that had a mild to moderate degree of effect in his life a few years after he left the Navy but does not show any significant correlation or effect on his current situation except for social isolation."

Based on the above, the Board finds that the Veteran's PTSD did not render him unemployable prior to June 1, 2012. 

The Board acknowledges that the Veteran's service connected PTSD may have caused some occupational impairment as the evidence of record shows that the Veteran had work related stress and issues with his supervisors and coworkers.  However, the Board notes that the Veteran worked for approximately 30 years as a truck driver, and retired due to a stroke, a nonservice connected condition.  The Board therefore finds that the evidence of record does not illustrate that the Veteran was unable to perform the functions of his job due to his PTSD.  The evidence of record also does not show that the Veteran's PTSD caused such functional impairment prior to June 1, 2012, that the Veteran was not able to secure and/or maintain substantially gainful employment.   

The Board acknowledges that the Veteran reported he retired due to a combination of physical and mental limitations.  The Veteran is competent to report on the nature and perceived impact of his symptoms to the extent that they are capable of lay observation.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Veteran has limited competence to opine on the occupational impact of such symptoms as this is beyond his lay competence.  

In reaching this conclusion, the benefit of the doubt has been considered; however, the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  Other Considerations 

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321 (b)(1). 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected PTSD, panic disorder with agoraphobia, and alcohol abuse in partial remission with the established criteria found in the rating schedule. However, as discussed in detail previously, the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is rated.  Additionally, as seen above, the Board has taken into consideration those symptoms which are not explicitly listed as examples under the diagnostic code; therefore there are no additional symptoms that are not addressed by the rating schedule or that have not been considered by the Board in assigning the appropriate rating.  The Veteran also has not described any exceptional or unusual features of PTSD, and there is no objective evidence that any manifestations are unusual or exceptional.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating under 38 C.F.R. § 3.321 (b)(1) is not warranted.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 



ORDER

Entitlement to an initial rating in excess of 70 percent, for PTSD, panic disorder with agoraphobia, and alcohol abuse in partial remission, is denied.

Entitlement to a TDIU rating prior to June 1, 2012, is denied. 



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


